Mr. President, allow me at the outset to express on my own behalf and on behalf of the delegation of the Yemen Arab Republic most heartfelt congratulations on your election as President of the United Nations General Assembly at this historic session, which coincides with the fortieth anniversary of the foundation of our international Organization. We are confident that, thanks to your wide experience and skill, you will be able to fulfill the tasks of this session in such a competent manner as to guarantee the positive results to which we all aspire and to meet the challenges faced by the international community. I wish to aspire you that my delegation and I will spare no effort in co-operating with you and contributing to the success of the session and the achievement of its goals.
I wish, through you, to express great appreciation to your predecessor, Mr. Paul Lusaka, President of the last session, for his well known ability, wisdom and expertise with which he conducted its proceedings.
I should also like to express our sincere appreciation of the continuing efforts made by Mr. Javier Perez de Cuellar, Secretary-General of the United Nations, to find just solutions to the international problems and crises faced by our world. We wish to convey to him our heartfelt gratitude for his report on the work of the Organization during the last year.
Three years ago our country experienced a terrible earthquake which had extremely destructive consequences, so it is natural that we should sympathize with the anguish of the friendly Republic of Mexico as a result of the recent earthquakes that it suffered. In view of the great tragedy which has befallen it, we wish, in the name of the leaders, the Government and the people of the Yemen Arab Republic, to convey our sincere sympathy and condolences to Mexico, its leaders and courageous people. We appeal to the international community to
spare no effort in assisting the friendly people of Mexico to overcome the consequences of the heart-rending ordeal which has befallen it.
We are all aware of developments in international relations. We live today in a world where anxiety and disturbances prevail, where relations among nations are characterized by tension and lack of trust. The international situation is replete with complexities and risks. As a result of the increasing number of instances of recourse to force as a method of resolving disputes and conflicts, to say nothing of the frantic escalation of the race to produce, possess and deploy nuclear weapons - even in outer space - we are also threatened by an extension of the threat posed by nuclear weapons.
We hope that the long awaited meeting between the two super-Powers, to be held next November, will pave the way for detente in international relations and curb the dangerous nuclear arms race. As a member of the Non-Aligned Movement, the Yemen Arab Republic, proceeding from its position of principle that calls for the achievement of peace and security in the world, maintains that the proliferation of these distressing phenomena and their implications for international relations are matters which constitute a comprehensive threat, not only to the States concerned, but also to international peace and security, and which are fraught with ominous and terrible consequences for the very existence of mankind.
As a result of this awareness, my country associates itself with other States which call for the cessation of the arms race and a limitation of the production of nuclear weapons, a halt to nuclear weapons tests and to programs for the militarization of outer space, as a prelude to the elimination of all nuclear weapons and their stockpiles once and for all. At the same time, it emphasizes the need to return to the negotiating table to discuss complete disarmament in a responsible and constructive manner with a view to preserving civilization. My country supports all efforts aimed at the prevention of the use of nuclear weapons as well as the commitment by States not to be the first to use such weapons, just as it supports a freeze on those weapons, whether unilateral, bilateral or multilateral.
The Yemen Arab Republic has always advocated that disputes and conflicts should be resolved in a peaceful manner, without recourse to the threat or use of force. As we are marking the fortieth anniversary of the foundation of our Organization, this may be an ideal opportunity to recall the tragedies brought about by the terrible and destructive Second world War, when the world did not possess these enormous arsenals of sophisticated nuclear weapons that it has now. We are therefore under a duty to consider in a serious and responsible manner the destiny of mankind and ways of promoting its well-being and happiness. We have to make greater efforts to avert the scourge of war and the complete destruction and annihilation it would cause. It is regrettable that the enormous financial resources are being used to achieve supremacy in the arms race rather than to free peoples from hunger, disease and backwardness through economic and social development.
For these reasons, my country supports all sincere action aimed at diverting military expenditure to economic and social development in the developing countries and to the realization of all sound and legitimate aspirations.
In this respect, and since the time is close at hand for the convening of a conference on the Indian Ocean, I wish to reaffirm that my country rejects the idea of any military presence in the Indian Ocean and the Arab Sea. I wish to support the call to turn the Indian Ocean into a zone of peace and security, free from foreign fleets and nuclear weapons. I also wish to support all efforts aimed at maintaining nuclear-weapon-free zones.
We believe that the Middle Bast is one of the most sensitive areas which should be free of nuclear weapons, and that there should be international guarantees not to introduce such weapons into this area, their introduction would only increase existing tension in that area there end exacerbate the present situation which is the result of the policies and practices of Israel - aggressive policies, as you we know. For more than 30 years we have been repeating that the core of the Middle East conflict lies in the Palestinian cause.
Today, we wish to reiterate before the whole world that international peace and security is constantly threatened by Israel as a result of its unchanging intransigence and its insistence on continuing to occupy Palestine, its denial of the legitimate rights of the Palestinian people, and its expansionist, aggressive and racist policies at the expense of the rights of the Palestinian people and the neighboring Arab countries. It also persists in all types of repression and oppression, which constitutes a challenge to the whole international community, and a stark violation of the purposes and principles of the United Nations, and of its resolutions, as well as of all the international conventions and instruments on human rights and the freedom of peoples and nations.
Our Arab nation has suffered a great deal from the implanting of the Zionist entity in the heart of the Arab nation, since the usurpation of Palestine, from the tine of the oppressive and aggressive wars against the Arab peoples up to the invasion of Lebanon in 1982. The world has constantly condemned the aggressive policy of Israel; it has constantly denounced that policy, as is evidenced by the numerous resolutions adopted by this body, representing the will of the international community.
Those resolutions attest to the continuous aggression of Israel, and the policy of occupation and annexation of territories by force which Israel has been pursuing. Those resolutions have called for its withdrawal from the territories of others that it has occupied, as well as for the recognition of the rights of the Palestinian people. However, Israel, despite those resolutions, has been acting with arrogance and conceit, and flouting the will of the international community. It has rejected all these resolutions. This conduct could not have continued without the unlimited moral, economic and military support, given it by one of the super-Powers, the united States of America, which is supposed to fulfill a major role in the maintenance of international peace and security. The strategic alliance between Israel and the United States today is the clearest evidence of this unlimited support.
It is high time for the international community to put an end to the arrogance and acts of aggression on the part of Israel, and to support the just rights of the Palestinian people, based on the justice of the Palestinian cause and the fact that it is the core of the Middle East conflict and that peace and security in the region will not be achieved except through a recognition of the inalienable national rights of the Palestinian people, including its right to return to its homeland, to determine its own future, and to establish an independent State on its national territory under the leadership of the Palestine Liberation Organization (PLO), its sole legitimate representative.
Hence, we reiterate the call to the countries that stand by Israel - first and foremost the United States of America, with its very special relations with Israel - to review their policy in the area, as well as their biased stand towards Israel, so that they can make a positive contribution to solving the Palestinian conflict and the problem of the Middle East, and so that they can co-operate with the international community in bringing pressure to bear on Israel to comply with the resolutions of the United Nations for the preservation of international peace and security.
In this respect, the proposal to hold an international peace conference on the Middle East still represents, in our view, the only practical and sound framework for a solution of the Palestinian issue, because it is based on the participation of all the parties concerned, including the PLO, the sole legitimate representative of the Palestinian people, with a view to reaching a peaceful and just solution in the area.
The Yemen Arab Republic, which has taken up a position of principle in supporting the legitimate rights of the Palestinian people, maintains that any settlement that ignores those rights is unjust and is foredoomed to failure. Unilateral solutions and settlements have not solved the Palestinian problem, but have made it more complex and diverted attention from the road to a sound and just solution. All the Arab countries have affirmed their sincere resolve concerning a just peace in the Middle East through the initiative based on resolutions of the 12th Arab Summit, which was welcomed and appreciated by many countries and organizations. It is an initiative which was reaffirmed by the resolution of the emergency Arab summit held in Casablanca last August.
However, Israel, which is an entity primarily founded on aggression and terrorism, is not really desirous of a genuine and just peace. Each day brings more evidence that confirms this fact, which is a secret to no one.
Just last week, military Israeli aircraft shelled civilian quarters in the sister state of Tunisia. Although this raid, as an act of aggression against the sovereignty of a Member State of this Organization, violated international law and tile Charter of the United Nations, Israel had no shame in admitting its responsibility for this barbarous air raid, which caused great loss of life and destruction.
Since the United Nations is unable to punish Israel for its evil deeds, Israel will not give up its arrogance and its challenging attitude towards international public opinion, just like the racist regime in South Africa.
The world is even more convinced today that the aggressive practices of Israel against the States of the region will not cease, remembering what took place in Lebanon. Southern Lebanon is still suffering under the yoke of occupation, on various pretexts that have no basis in international law or the United Nations Charter, which Israel is violating with such arrogance and unprecedented brazenness.
In view of this continuing occupation of pacts of southern Lebanon, the United Nations must work for the immediate withdrawal of Israel, without any delay or conditions, in implementation of the relevant resolutions of the Security Council. At the same time we wish to affirm our unconditional support for the Lebanese people, which is steadfast in its legitimate struggle to liberate its territories, solve its problems without any outside interference or pressure, and exercise its sovereignty and freedom.
Unfortunately, the Iraq-Iran war has entered its sixth year without a ray of hope for an end. There is even a threat of its being extended to neighboring areas, with such terrible consequences and implications for the region and international peace and security. The Yemen Arab Republic highly values Iraq's positive position and its sincere response to all efforts and good offices, especially those of the Secretary-General, as well as those of the Non-Aligned Movement and the Organization of the Islamic Conference. It has accepted all the resolutions calling for a cessation of the war and sparing bloodshed, including Security Council resolution 540 (1983) and the resolutions of the Organization of the Islamic Conference issued after the Foreign Ministers' meeting in Sanaa last December.
In view of the foregoing, we appeal to Iran to respond positively to those resolutions, initiatives and mediation efforts. We also call on all the countries of the world, especially the major Powers and those which can be influential, to assume their responsibilities for a cessation of this war and work towards reaching a just solution in keeping with the dignity and the legitimate rights of the two warring countries and in accordance with the rules of international law, peacefully and through negotiations.
The continuation of the Afghan -problem, without a solution, represents in turn a continuous threat to stability in this crucial area. Therefore, we reiterate here once more the position of the Yemen Arab Republic that stands by all the efforts being made to solve this problem in a peaceful manner through negotiations between the parties concerned, in order that the Afghan people may be enabled to exercise its right to sovereignty and to choosing its own form and type of political, economic and social system, without any foreign pressure or interference.
We believe that a start to solving the problem can be achieved in the return of the refugees to their homeland as soon as possible and by putting an end to all kinds of external intervention in Afghanistan, whatever the source.
As for the question of Cyprus, the recent developments, including the problems confronted by the negotiators of the two communities, should not be the end of the road, because dialog, in our view, is the only way to reach an agreed upon solution guaranteeing for all freedom of religion and equality in rights and duties, in a unified and independent Cyprus.
Although the world is today marking the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples, we are still confronting the chronic problem of the occupation of the Territory of Namibia by the racist Pretoria regime. Hence we must renew our efforts in supporting the struggle of the heroic Namibian people, under the leadership of the South west Africa People's Organization (SWAPO), the sole legitimate representative of the Namibian people. We call on the international community to solve the Namibian problem and break the vicious cycle by putting an end to the occupation of the Territory of Namibia by racist South Africa and strongly condemning the current measures of the South African regime, that are completely in contravention of the relevant resolutions of the United Nations and the Security Council.
We believe that the implementation of the resolutions of this Organization, especially Security Council resolution 435 (1978), constitutes the practical and suitable solution to this problem, which is one of the most invidious with regard to oppression, suppression and aggression.
The international community has continuously condemned the racist policy of South Africa, which is a blot on the annals of modern history. It is regrettable that the racist Pretoria regime should still be unashamedly pursuing its racist
policy, thus flouting all relevant international resolutions and international public opinion.
Since birds of a feather flock together, this Fascist, racist regime has found no ally except Israel, with which it is linked in an unholy alliance; unfortunately, it is also supported by countries that pay unceasing lip-service to human rights and the defense of democratic freedoms. It is even more disturbing that such co-operation has not been confined to political co-ordination; it has been extended to something that is even more dangerous, the production of nuclear weapons.
My delegation notes with satisfaction the aspirations expressed by the Korean people, in the North and the South, for reunification. We believe that the achievement of these goals can take place only through peaceful means and on a democratic basis, free from all foreign influences.
My country, which is following with deep concern the disturbances and armed confrontations in Central America, is of the view that the best way to solve the problems and disputes lies in resort to dialog and other peaceful means, in addition to the need of providing the peoples of the States of the region an opportunity to decide on their own future and to choose their own forms of government without any foreign interference.
The Yemen Arab Republic views with concern the continuation of instability in the world and the proliferation of tensions in international relations. Aware of its responsibilities and wishing to play a responsible role, both regionally and internationally, it decided to host the Fifteenth Meeting of the Foreign Ministers of the Organization of the Islamic Conference last December in Sanaa. We were pleased that that important meeting was held on our territory, especially since its work was successful. The agenda contained a number of contemporary issues of interest to the Islamic nation which were considered in a spirit of responsibility and understanding.
In keeping with my country's consistent position of principle, we have always adhered to the policy of non-alignment in all our practices and positions. We have always believed in promoting and supporting the activities of the Non-Aligned Movement, and in participating in forging its direction, as a safety valve for the developing and poor countries and as a shield against their being dragged into power rivalry. Non-alignment is the only way for third world countries to resist all forms of domination and hegemony on the part of the major Powers and support international peace and the promotion of detente and peaceful coexistence. Our concept of non-alignment is based on understanding and mutual, co-operation with other countries, whatever the political system and the philosophies and ideologies, within the framework of mutual respect and non-interference in internal affairs. This has been embodied in our foreign policy and has always been reflected in our international relations.
The worsening world economic situation and other crises are due above all to the widening gap between the developed countries and the developing countries which has the effect of weakening the basis of relations between them. As long as the rich countries regard the developing countries as mere sources of their commodity requirements and markets for their processed products and not as partners, the relations between the two parties will not produce the desired results for the world economy because they are lacking in equity.
There has been a proliferation of negative phenomena in the world economy, such as fluctuations of exchange rates and protectionist barriers that impede the progress of the developing countries. Action taken to restrict the transfer of technology to these countries has had the effect of aggravating economic crises. All this has negative and dangerous implications for the economies of the developing countries, which are experiencing a deterioration of the terms of their international trade and major deficits in their balance of trade, spiraling indebtedness, cutbacks in their development plans and a reduction of their economic growth. The continuation of this state of imbalance will lead to the collapse of their economies and make it impossible for them to meet their commitments, and will bring about the complete destruction of the world's monetary and commercial systems, which would be detrimental, to us all.
For this reason, we call on the industrialized countries to show more understanding of the new international economic order, based on equity and justice, which would require the restructuring of economies and the establishment of a new international monetary system that would take into account all new circumstances and a balance between commerce and the prices of commodities. Indeed, the only way out of the deteriorating world economic situation is, to create new economic relations based on equity. We must therefore make a concerted effort to implement the resolutions of the thirty-fourth session of the General Assembly concerning global negotiations as the most effective solution. In that way we could support and activate international economic co-operation multilaterally and implement the principles of the Charter of Economic Rights and Duties of states, as well as the plans of action relating to the establishment of the new international economic order. The developing countries have put forward a number of practical solutions to deal with the economic crisis; these include the Caracas Program of Action and the initiatives of Buenos Aires, as well as the economic declarations of the seventh summit meeting of the non-aligned countries, what our world needs today is greater interdependence and complementarity; we can achieve more prosperity and happiness for mankind through an objective and comprehensive approach.
My country, which is one of the least developed countries, has been afflicted in the past two years with earthquakes and repeated droughts, which led to changes in the programs that were to be implemented within the framework of the second five-year plan. However, we are still optimistic that, thanks to our rational leadership, with the help our brothers and friends, and through this Organization and other bodies, we shall be able to overcome the consequences of these unfavorable conditions.
Despite the suffering endured by my country, it is following with extreme concern that of the African countries, especially Sudan, Somalia, Ethiopia, Chad and others, brought about by the drought that has led to the deaths of thousands by starvation. It calls on the international community, and especially the industrialized countries, to assume their historical responsibility to help these countries to overcome these catastrophes. We believe that economic development assistance will enable these countries to overcome their crises on the basis of the substantial new program of action adopted by the international community in favor of the least developed countries.
As we celebrate at this session the fortieth anniversary of the founding of this Organization, we in the Yemen Arab Republic are aware more than ever before that we have achieved, through our participation in the work of the United Nations, something that is in keeping with the interests and links that bind us to the rest of the peoples and States of the world. The importance we attach to this Organization and its role is indicated by the fact that respect for the instruments of the United Nations and other international organizations was laid down as one of the six objectives of the revolution in our country, only a few days ago, on 26 September, my country celebrated the twenty-third anniversary of our glorious Septsrakar revolution. Its achievements indicate the devotion of our political leadership, under the presidency of Colonel Ali Abdullah Saleh, to the aspirations of our people embodied in the six objectives of the glorious September revolution and its commitment to the approach clearly set forth in our Constitution. The progress made so proudly by our country along the path of economic development, especially in agricultural production, mining and oil prospecting, is regarded by our political leadership as a necessary step in consolidating the freedom of the individual, since man is both the means and the end of development.
The latest elections held to enlarge the membership of the General People's Congress and civic Councils have reaffirmed, through the approach adopted and the purpose envisaged, the principle of popular participation in assuming responsibility for the course of development. At the same time they reflect the resolve of our political leadership to pursue the democratic option which ensures individual and collective freedoms in an equal manner; It is gratifying that our people in the south and in the north have made great progress towards
reunification, thanks to the success of the methods adopted by the political leadership in the two parts of Yemen in creating the basis for common institutions. Those two leaderships, through the higher Yemen Council, have decided to implement the recommendations of the unity committees in all fields -and that augurs well for unification.
The United Nations, which is now 40 years old, is called upon more than ever before to continue to promote the confidence of peoples in the organization. The best way of doing so would be to solve, at this historic session, some of the chronic problems it faces, as the Secretary-General has suggested in his annual report. Despite the number and complexity of those problems, certain issues, such as those relating to Palestine, the Middle East, Namibia and South Africa, should be given priority.
Those issues have remained unsolved for many years, even decades. If that were achieved we would make this session a historic one indeed.
Needless to say, the United Nations success in fulfilling its assigned role and implementing the aims of the Charter depends basically on the extent of the co-operation of the Member countries and their adherence to its resolutions -something for which all countries must strive to ensure the well-being, peace and tranquility of mankind.
A world without the United Nations would be more prone to anarchy - and perhaps even to all-out war. In spite of our Organization's shortcomings, it still remains the best framework for dialog to settle disputes among warring factions and reconcile different creeds and various interests - the best tool for resolving conflicts and disputes. Despite the criticisms directed against it, since its inception the United Nations has been able to play a tangible role in the maintenance of international peace and security, to contribute to the solution of many problems and crises in various parts of the world, and to lend its support in the struggle of many peoples that have now gained their independence and become Members of the Organization, thanks to the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, adopted in 1960, the twenty-fifth anniversary of which, among others, .the United Nations is commemorating this year.
In conclusion, I am honored to convey to the Assembly greetings and best wishes from my country, its leadership, Government and people. I wish success for this historic session so that understanding, love, justice and peace may prevail in our world.
